Title: Abigail Adams to John Adams, 29 September 1781
From: Adams, Abigail
To: Adams, John


     
      My dearest Friend
      
       Sepbr. 29 1781
      
     
     Three days only did it want of a year from the date of your last Letter, when I received by Capt. Newman in the Brig Gates your welcome favour of May 22d.
     By various ways I had collected some little intelligence of you, but for six months past my Heart had known but little ease—not a line had reachd me from you, not a syllable from my children—and whether living or dead I could not hear. That you have written many times, I doubted not, but such is the chance of War; and such the misfortune attending a communication between absent Friends.
     I learn by Mr. Brush, that Mr. Dana is gone to Petersburgh, and with him Master John. For this I am not sorry. Mr. Danas care and attention to him, I shall be well satisfied in—and Russia is an Empire I should be very fond of his visiting. My dear Charles I hear is comeing home with Gillion.
     I know not your motives for sending him but dare say you have weighty reasons. That of his Health is alone sufficient, if the low countries are as prejudicial to him, as I fear they are—and will be to his Father too. Why did you not write me about it? At first I learnt it, only by hearing of a list of passengers who were to come in the Indian, amongst which was a son of Mr. A——s. This made me very uneasy—I had a thousand fears and apprehensions. Nor shall I be much at ease, you may well suppose, untill I hear of her arrival. I fear she will be an object, for the British to persue. The Event I must commit to the Supreme Ruler of the universe.—Our Friends here are all well, your Mother has recoverd beyond my expectation, my Father too is in good Health for his years. Both our parents remember you with affection.
     General Green, is making the Requisition you require, and setling the preliminarys for a Peace, by extirpating the British force from Carolina. We are from the present prospect of affairs in daily expectation that Cornwallis will meet the Fate of Burgoine. God Grant it—and that this winter may produce to America an honorable Peace. But my fears are well grounded when I add, that some of your Colleagues are unfit for the Buisness and I really am in suspence whether you will hold your Garbled commission, for reasons to which you will be no stranger before this reaches you. But if you resign, I am not the only person by hundreds who dread the consequences, as it is probable you will find, from instructions which I hear are to be sent, from several States to their delegates in Congress. You have a delicate part to act. You will do what you esteem to be your duty, I doubt not; fearless of consequences, and futurity will discriminate the Honest Man from the knave tho the present Generation seem little disposed to.
     I cannot write so freely as I wish. Your Memorial is in high estimation here.
     So you have set down at Amsterdam in the House keeping way. What if I should take a trip across the Atlantick? I tell Mrs. Dana we should pass very well for Natives.—I have received a very polite Letter from Mr. DeNeufvilla. How did this Man discover, that extolling my Husband was the sweetest Musick in my ears? He has certainly touched the key which vibrates Harmony to me!
     I think I have requested you to send me a chest of Bohea Tea, by any vessel of Mr. Tracys. Do not think me extravagant—I economize with the utmost Frugality I am capable of, but our Taxes are so high, and so numerous, that I know not which way to turn. I paied 60 hard dollars this week for a State and county Rate. I have 30 more to pay immediately for hireing a Man for 6 months in the Service, and a very large town tax, now comeing out. Hard Money is our only currency. I have a sum of old and new paper which lies by me useless at present. Goods of the West India kind are low as ever they were—Bills Sell greatly below par. Hard money is very scarce, but I hope never to see an other paper Medium. Difficult as the times are, and dull as Buisness is, we are in a better situation than we were before.
     Where is my Friend Mr. Thaxter? that not a line has reachd me from him? His Friends are all well, but longing and impatient to hear from him. We see by the paper that he was well enough to celebrate independence on the fourth of july.—The Robinhood had Letters to all my Friends which I hope you have received. I send many to Bilboa, do you get any from thence, pray write to me by way of France and Bilboa.
     This is to go by a Brig to France which I heard of but yesterday. You have I suppose received a commission for forming a Quadrupple alliance—such an one is made out.
     O my dear Friend, how far distant is the day when I may expect to receive you in your Native Land?
     Haughty Britain sheath your sword in pitty to yourselves. Let not an other village be added to the long list of your depredations. The Nations around you shudder at your crimes. Unhappy New London Named after your capital—may she close the devastation.
     
      How many tender Sentiments rise to mind when about to bid you adieu. Shall I express them or comprise them all in the assurence of being ever Ever Yours,
      Portia
     
    